In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-17-00349-CR


                         RICHARD AQUIRRE, JR., APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 84th District Court
                                  Ochiltree County, Texas
                 Trial Court No. 5183, Honorable Curt Brancheau, Presiding

                                      May 17, 2018

                   ORDER OF ABATEMENT AND REMAND
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       Pending before the court is an appeal by Richard Aguirre, Jr. from his criminal

conviction. His attorney filed a motion to dismiss the appeal in which we were told that

appellant no longer desired to prosecute the matter. The motion failed to comply with the

rules of appellate procedure.    That is, appellant’s signature did not appear on the

document as required by Rule 42.2(a). See TEX. R. APP. P. 42.2(a). We brought this

omission to the attention of appellant’s attorney, Todd Alvey, and directed Alvey to file a

corrected motion by May 9, 2018, complying with that rule. No corrected motion has been
filed. Nor has Alvey deigned to provide us with any explanation why he failed to heed our

directive. Accordingly, we abate the appeal and remand the cause to the trial court.

       The trial court is ordered to convene a hearing, upon reasonable notice, to

determine whether appellant (1) desires to prosecute this appeal, and (2) is indigent. If

both answers to those questions are yes, then the trial court shall also determine whether

appellant has been denied the effective assistance of counsel.           The argument and

evidence, if any, presented at the hearing will be transcribed into a supplemental

reporter’s record, which record the trial court shall cause to be filed with the Clerk of this

Court by June 7, 2018. The trial court must also execute any written findings of fact and

conclusions of law relevant to the matter. If it is determined that appellant desires to

prosecute the appeal, is indigent, and has been denied the effective assistance of

counsel, then the trial court shall appoint new counsel to represent appellant. So too

must it include in its findings the name, address, and state bar number of the newly

appointed counsel. The findings of fact executed by the trial court also shall be included

in a supplemental clerk’s record which the trial court will cause to be filed with the Clerk

of this Court by June 7, 2018. Should further time be needed to complete the foregoing

tasks, same must be requested before June 7, 2018.

       It is so ordered.



                                                         Per Curiam



       Do not publish.




                                              2